Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 23, 2020, has been entered. Claims 1-4 and 8-20 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome each objection previously set forth in the Non-Final Office Action mailed October 7, 2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krolman (US 2008/0294149 A1), in view of Ryan et al. (US 2006/0113207 A1), herein referred to as Ryan, and Molinaro et al. (US 2011/0174761 A1), herein referred to as Molinaro.
Regarding claim 1, Krolman teaches a medical device for preserving explanted corneas, comprising a container (100) for preserving and viewing a cornea, which in turn comprises a vessel (3) having a base wall (36), a lateral wall (31, 33), and an upper opening (32) and which inside of it forms a preserving chamber, defined as the space within the aforementioned walls (Fig. 1; Paragraph [0022], lines 1-11). The container also comprises a supporting unit (40) for a corneoscleral disc positioned within the preserving chamber, and a lid (10) to close the upper opening, wherein the medical device is ready for use (Fig. 1; Paragraph [0022], lines 6-8; Paragraph [0014], lines 11-15: “The combination of the taper engagement seal and the O-ring provides an effective leak-proof seal to maintain a sterile environment 
Krolman fails to teach the described medical device comprising a sealed main outer case, or the container described above being contained within that case. Ryan, however, teaches a retainer for holding a sterilized prosthetic heart valve that is stored in a sealed container (Paragraph [0013], lines 1-3). It would be obvious to one of ordinary skill in the art to combine the above corneal viewing chamber with a sealed outer main case, as described by Ryan, to provide additional protection to the sensitive material placed within the container, as cases such as these are known to preserve the sterile conditions of the container contents and provide protection from damage and contamination (Paragraph [0004], lines 1-4). Further, the method used to secure and protect the sterilized heart valve prior to implantation into a patient is analogous to preserving a cornea and preventing contamination during the period between explantation and the subsequent implantation.
Additionally, Krolman does not teach the medical device as described also comprising a locking ring which is joinable or joined to both the lid and to the vessel, outside them, and is breakable or deformable. Molinaro, however, teaches a tamper-evident container closure assembly comprising a locking ring (34) which is joined to both the lid (30) and the vessel (10, 50), outside them, and is breakable and deformable; and wherein the lid (20) is joined to the vessel (10, 50) and the locking ring (34) is joined to the lid (30) and to the vessel (10, 50): in an intact and non-deformed condition, the locking ring (34) prevents removal of the lid (30) from the vessel (10, 50); and in a broken or deformed condition, the locking ring (34) allows removal of the lid (30) from the vessel (10, 50) (Paragraph [0007, lines 7-11; Paragraph [0025]: the act of severing break-ties from the band, or removing the band via the pull tab is analogous to breaking and/or deforming the locking ring as described in the instant application). 

Moreover, Molinaro does not explicitly duplicate the presence of the first locking ring in the form of a second locking ring. However, one having ordinary skill in the art at the time the invention was effectively filed would recognize these limitations as nothing more than the duplication of parts for a multiple effect. Further, one could see the benefits of including a second locking ring in order to replace the first locking ring taught in claim 1 by Krolman in view of Molinaro, as this would provide visual confirmation to the end-user that the contents of the corneal preservation chamber were not contaminated following the insertion of the explanted cornea, before the subsequent implantation. Please see MPEP § 2144.04, In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960), for further details.
A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to adapt the closure mechanism of the medical device described above to include an external locking ring to provide additional security to the sensitive contents of the container, as well as provide visual confirmation to the user that an opening or unsealing event had occurred [Paragraph [0006], lines 4-8). Additionally, the implementation of a second locking ring would only serve to bolster the security of the medical device and does not impart any further structural limitations on the present invention. 
Regarding claim 2, Krolman teaches the medical device as previously described, also comprising a liquid for preserving corneas in the preserving chamber, wherein the lid is joined to the vessel (Paragraph [0012], lines 1-6).

Moreover, Molinaro does not explicitly duplicate the presence of the first locking ring in the form of a second locking ring. However, one having ordinary skill in the art at the time the invention was effectively filed would recognize these limitations as nothing more than the duplication of parts for a multiple effect. Further, one could see the benefits of including a second locking ring in order to replace the first locking ring taught in claim 1 by Krolman in view of Molinaro, as this would provide visual confirmation to the end-user that the contents of the corneal preservation chamber were not contaminated following the insertion of the explanted cornea, before the subsequent implantation. Please see MPEP § 2144.04, In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960), for further details.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Krolman to incorporate Molinaro for the reasons set forth above in claim 1. Additionally, the implementation of a second locking ring would only serve to bolster the security of the medical device and does not impart any further structural limitations on the present invention. 
Regarding claim 4, Krolman does not explicitly teach the medical device also comprising a second lid joinable both to the vessel and to the second locking ring, the second lid and the second locking ring being intended, in use, for substituting the first lid and the first locking ring once the container has been opened and a cornea has been inserted in it. 
Moreover, Molinaro does not explicitly duplicate the presence of the first lid in the form of a second lid. However, one having ordinary skill in the art at the time the invention was effectively filed 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Krolman to incorporate Molinaro to decrease the possibility of contamination and maximize the benefits of the secure lid-locking ring assembly.
Regarding claim 7, Krolman teaches the medical device as previously described, wherein the lid (30) is joined or joinable to the vessel (20) by screwing onto it (Paragraph [0012], lines 1-4; Paragraph [0022], lines 6-8).
Regarding claim 12, Krolman teaches the medical device as previously described, wherein the lid (30) is joined or joinable to the vessel (20) by screwing onto it (Paragraph [0012], lines 1-4; Paragraph [0022], lines 6-8).
Regarding claim 16, Krolman teaches the medical device as previously described, wherein the lid (30) is joined or joinable to the vessel (20) by screwing onto it (Paragraph [0012], lines 1-4; Paragraph [0022], lines 6-8).
Regarding claim 20, Krolman does not explicitly teach the medical device as previously described comprising a sealed main outer case, wherein everything present inside the outer main case is sterile. Ryan, however, teaches an embodiment wherein everything present inside the outer main case is sterile (Paragraph [0013]). It would have been obvious to one having ordinary skill in the art to combine the . 
Claims 8, 9, 10, 11, 13, 14, 15, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krolman, Ryan, and Molinaro, further in view of Ekkert (2017/0217653 A1).
Regarding claim 8, Krolman fails to teach the medical device comprising a locking ring. Further, Molinaro fails to teach the locking ring comprising two annular portions connected by a facilitated breaking portion. Ekkert, however, teaches a locking ring (10) comprising a first annular portion (40) and a second annular portion (60) which are axially side by side and connected to each other by a facilitated breaking portion (80) (Fig. 4; Paragraph [0038], lines 3-7; Paragraph [0040], lines 10-13: “The exact shape and position of the frangible connectors may vary but will attach together and function as a frangible connection between the staying ring and the breakaway band,” meaning that although the position and shape of these connectors may vary, their purpose is still analogous to that of the facilitated breaking portion described in the instant application). 
Molinaro does, however, teach the locking ring (34) comprising first engaging elements (39) suitable for interacting with second engaging elements (58) made on the vessel (10, 50) for preventing rotation of the locking ring (34) relative to the vessel in a direction that corresponds to a direction of unscrewing of the lid from the vessel (Paragraph [0025], lines 1-3; Paragraph [0033], lines 12-14).
Additionally, Ekkert teaches the second annular portion (60) comprising third engaging elements (70) suitable for interacting with fourth engaging elements (36) made on the lid (30) for preventing the disengagement of the second annular portion (60) from the lid (30) once the locking ring (10) has been joined to the lid (Fig. 6; Paragraph [0058], lines 1-8; Paragraph [0062]: The second annular portion (breakaway band) cannot be removed from the closure assembly unless the frangible connectors are broken. The third engaging elements (downward-angled tabs) prevent the lid from being removed from the vessel while the locking ring is intact). 
In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960), for further details.
A person having ordinary skill in the art at the time the invention was effectively filed would find it obvious to combine the described features of the inventions of Krolman in view of Molinaro and Ekkert to improve the security of the closure assembly. The use of the interlocking teeth described by Molinaro prevents rotation of both the locking ring and lid in relation to the vessel which prevents the container from being opened inadvertently, as one would be required to purposely deform the locking ring before opening the container. This deformation act provides visual confirmation to the user that an opening event has occurred (Molinaro, Paragraph [0006], lines 4-8; Paragraph [0022]). Further, the use of a locking ring with first and second annular portions that interact with the vessel and the lid, respectively, provide added security to the vessel and better protect the contents of the container. Additionally, the use of an external tamper-evident band provides visual confirmation that the container seal is intact and that the contents are not contaminated upon delivery to the end-user (Ekkert, Abstract). Additionally, the implementation of a second locking ring would only serve to bolster the security of the medical device and does not impart any further structural limitations on the present invention. 

Regarding claim 10, Krolman fails to teach the medical device comprising a locking ring and further comprising a second annular portion having third engaging elements and fourth engaging elements. Ekkert, however, teaches the use of third engaging elements (70) being constituted of second projecting teeth (72) extending parallel to a central axis of screwing of the first lid to the vessel, and the fourth engaging elements (36) being constituted of corresponding second seats (37) shaped to match the projecting teeth (Fig. 6; Paragraph [0058]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Krolman to include the interacting third engaging elements and fourth engaging elements, as taught by Ekkert, to prevent the lid from being removed from the vessel until the locking ring (10) has been broken or deformed, thus decreasing the likelihood of a contamination event that goes unnoticed by the end-user (Fig. 6; Paragraph [0058], lines 1-8; Paragraph [0062]).
Regarding claim 11, Krolman fails to teach the medical device comprising a locking ring and further comprising a second annular portion having third and fourth engaging elements. As previously stated, Ekkert teaches the third engaging elements (70) being constituted of second projecting teeth 
Regarding claim 13, Krolman fails to teach the medical device comprising a locking ring. Further, Molinaro fails to teach the locking ring comprising two annular portions connected by a facilitated breaking portion. Ekkert, however, teaches a locking ring (10) comprising a first annular portion (40) and a second annular portion (60) which are axially side by side and connected to each other by a facilitated breaking portion (80) (Fig. 4; Paragraph [0038], lines 3-7; Paragraph [0040], lines 10-13: “The exact shape and position of the frangible connectors may vary but will attach together and function as a frangible connection between the staying ring and the breakaway band,” meaning that although the position and shape of these connectors may vary, their purpose is still analogous to that of the facilitated breaking portion described in the instant application). 

Additionally, Ekkert teaches the second annular portion (60) comprising third engaging elements (70) suitable for interacting with fourth engaging elements (36) made on the lid (30) for preventing the disengagement of the second annular portion (60) from the lid (30) once the locking ring (10) has been joined to the lid (Fig. 6; Paragraph [0058], lines 1-8; Paragraph [0062]: The second annular portion (breakaway band) cannot be removed from the closure assembly unless the frangible connectors are broken. The third engaging elements (downward-angled tabs) prevent the lid from being removed from the vessel while the locking ring is intact). 
Moreover, Molinaro does not explicitly duplicate the presence of the first locking ring in the form of a second locking ring. However, one having ordinary skill in the art at the time the invention was effectively filed would recognize these limitations as nothing more than the duplication of parts for a multiple effect. Further, one could see the benefits of including a second locking ring in order to replace the first locking ring taught in claim 1 by Krolman in view of Molinaro, as this would provide visual confirmation to the end-user that the contents of the corneal preservation chamber were not contaminated following the insertion of the explanted cornea, before the subsequent implantation. Please see MPEP § 2144.04, In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960), for further details.
A person having ordinary skill in the art at the time the invention was effectively filed would find it obvious to combine the described features of the inventions of Krolman in view of Molinaro and Ekkert to improve the security of the closure assembly. The use of the interlocking teeth described by Molinaro prevents rotation of both the locking ring and lid in relation to the vessel which prevents the 
Regarding claim 14, Krolman does not teach the medical device comprising a first locking ring comprising two annular portions, with the first annular portion comprising first engaging elements and second engaging elements. Molinaro, however, teaches the second engaging elements (58) being constituted of first projecting teeth having a saw-tooth cross-section, and the first engaging elements (39) being constituted of corresponding first seats shaped to match the projecting teeth, with the first projecting teeth extending radially relative to a central axis of screwing of the lid (30) to the vessel (10, 50) (Fig. 4; Fig. 7; Paragraph [0033], lines 12-14). It would be obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify Krolman to employ the saw-tooth engaging elements, as described by Molinaro, to improve the security of the device and prevent unintentional opening events (Paragraph [0007], lines 7-11; Paragraph [0025]).
Regarding claim 15, Krolman fails to teach the medical device comprising a locking ring and further comprising a second annular portion having third engaging elements and fourth engaging elements. Ekkert, however, teaches the use of third engaging elements (70) being constituted of second projecting teeth (72) extending parallel to a central axis of screwing of the first lid to the vessel, and the 
Regarding claim 17, Krolman fails to teach the medical device comprising a locking ring. Further, Molinaro fails to teach the locking ring comprising two annular portions connected by a facilitated breaking portion. Ekkert, however, teaches a locking ring (10) comprising a first annular portion (40) and a second annular portion (60) which are axially side by side and connected to each other by a facilitated breaking portion (80) (Fig. 4; Paragraph [0038], lines 3-7; Paragraph [0040], lines 10-13: “The exact shape and position of the frangible connectors may vary but will attach together and function as a frangible connection between the staying ring and the breakaway band,” meaning that although the position and shape of these connectors may vary, their purpose is still analogous to that of the facilitated breaking portion described in the instant application). 
Molinaro does, however, teach the locking ring (34) comprising first engaging elements (39) suitable for interacting with second engaging elements (58) made on the vessel (10, 50) for preventing rotation of the locking ring (34) relative to the vessel in a direction that corresponds to a direction of unscrewing of the lid from the vessel (Paragraph [0025], lines 1-3; Paragraph [0033], lines 12-14).
Additionally, Ekkert teaches the second annular portion (60) comprising third engaging elements (70) suitable for interacting with fourth engaging elements (36) made on the lid (30) for preventing the disengagement of the second annular portion (60) from the lid (30) once the locking ring (10) has been joined to the lid (Fig. 6; Paragraph [0058], lines 1-8; Paragraph [0062]: The second annular portion 
Moreover, Molinaro does not explicitly duplicate the presence of the first locking ring in the form of a second locking ring. However, one having ordinary skill in the art at the time the invention was effectively filed would recognize these limitations as nothing more than the duplication of parts for a multiple effect. Further, one could see the benefits of including a second locking ring in order to replace the first locking ring taught in claim 1 by Krolman in view of Molinaro, as this would provide visual confirmation to the end-user that the contents of the corneal preservation chamber were not contaminated following the insertion of the explanted cornea, before the subsequent implantation. Please see MPEP § 2144.04, In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960), for further details.
A person having ordinary skill in the art at the time the invention was effectively filed would find it obvious to combine the described features of the inventions of Krolman in view of Molinaro and Ekkert to improve the security of the closure assembly. The use of the interlocking teeth described by Molinaro prevents rotation of both the locking ring and lid in relation to the vessel which prevents the container from being opened inadvertently, as one would be required to purposely deform the locking ring before opening the container. This deformation act provides visual confirmation to the user that an opening event has occurred (Molinaro, Paragraph [0006], lines 4-8; Paragraph [0022]). Further, the use of a locking ring with first and second annular portions that interact with the vessel and the lid, respectively, provide added security to the vessel and better protect the contents of the container. Additionally, the use of an external tamper-evident band provides visual confirmation that the container seal is intact and that the contents are not contaminated upon delivery to the end-user (Ekkert, Abstract). Additionally, the implementation of a second locking ring would only serve to bolster the 
Regarding claim 18, Krolman does not teach the medical device comprising a first locking ring comprising two annular portions, with the first annular portion comprising first engaging elements and second engaging elements. Molinaro, however, teaches the second engaging elements (58) being constituted of first projecting teeth having a saw-tooth cross-section, and the first engaging elements (39) being constituted of corresponding first seats shaped to match the projecting teeth, with the first projecting teeth extending radially relative to a central axis of screwing of the lid (30) to the vessel (10, 50) (Fig. 4; Fig. 7; Paragraph [0033], lines 12-14). It would be obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify Krolman to employ the saw-tooth engaging elements, as described by Molinaro, to improve the security of the device and prevent unintentional opening events (Paragraph [0007], lines 7-11; Paragraph [0025]).
Regarding claim 19, Krolman fails to teach the medical device comprising a locking ring and further comprising a second annular portion having third engaging elements and fourth engaging elements. Ekkert, however, teaches the use of third engaging elements (70) being constituted of second projecting teeth (72) extending parallel to a central axis of screwing of the first lid to the vessel, and the fourth engaging elements (36) being constituted of corresponding second seats (37) shaped to match the projecting teeth (Fig. 6; Paragraph [0058]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Krolman to include the interacting third engaging elements and fourth engaging elements, as taught by Ekkert, to prevent the lid from being removed from the vessel until the locking ring (10) has been broken or deformed, thus decreasing the likelihood of a contamination event that goes unnoticed by the end-user (Fig. 6; Paragraph [0058], lines 1-8; Paragraph [0062]).
Response to Arguments
Applicant's arguments filed December 23, 2020, have been fully considered but they are not persuasive.
In response to applicant’s argument that Ryan does not teach a container, for preserving and viewing a cornea, contained in the sealed outer main case, it is recognized that functionally, the viewing chamber taught by Krolman is similar to the retainer assembly taught by Ryan. However, there are key differences that separate the two when compared to the limitations described by Claim 1. The broadest reasonable interpretation for a container, as defined by Merriam-Webster, is a receptacle for holding goods. Further, Claim 1, in part, reads:
A medical device for preserving explanted corneas, comprising: 
a sealed outer main case;
a container, for preserving and viewing a cornea, contained in the sealed outer main case; [. . .]
Ryan teaches a heart valve storage and shipping container (Abstract), comprising a sealed outer main case (56), and a container (outlined below in Modified Fig. 3) for preventing damage and contamination to the heart valve, which supports the heart valve within the sealed outer main case (56). Based on the aforementioned definition of the term “container”, the outlined area in Modified Fig. 3 does represent the container as described by Claim 1, as it is a combination of a vessel (82) and a lid (84) (Paragraph [0033]).

    PNG
    media_image1.png
    936
    1508
    media_image1.png
    Greyscale

Modified Fig. 3 from Ryan et al. (US 2006/0113207 A1)
 Further, the invention as claimed does not require that the preserving liquid be limited to only the preserving chamber, but instead that it be present in the preserving chamber. While Ryan does require that the retainer (70) is placed in the jar (56) to be submerged in a sterile solution (Paragraph [0032]), the claims as written do not preclude the embodiment taught by Ryan. Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument regarding claim 3, Molinaro teaches the presence of a visual tamper-evident band (34) that is, indeed, connected to the bottom rim (35) of the cap (30) (Paragraph [0022]). However, contrary to applicant’s arguments, while the tamper-evident band and the cap are connected by ties (37), they are two separate pieces. Moreover, the present invention, as defined in claim 1, requires that the first locking ring is broken or deformed prior to opening the container. This limitation is met by Molinaro, as previously described. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing two distinct rings to be used with a single lid) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As a result, if one having ordinary 
In response to applicant’s argument regarding claim 5, indeed, Krolman does not teach the presence of a locking ring. However, the claim limitation describes the medical device with the lid joined to the vessel, as taught by Krolman in Fig. 1, wherein the locking ring is separate from both the lid and the vessel. This claim limitation is considered in combination with the teachings of Molinaro, which teaches the presence of the locking ring with the cap assembly, wherein the cap and locking ring can be attached to the container after insertion of material into a container (Molinaro, Paragraph [0008]; Paragraph [0038]). Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799